        Case 21-01080-jw Doc 4-1 Filed 04/19/21 Entered 04/19/21 13:35:41 Desc
Verified Statement of Subchapter V Trustee Regarding Disinterestedness and Prop Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT

                           FOR THE DISTRICT OF SOUTH CAROLINA

    IN RE:                        )
                                  )               CASE NO. 21-01080-jw
    Epic Arcades SC, LLC,         )
                                  )               CHAPTER 11
                 Debtor.          )
    ______________________________)


                    VERIFIED STATEMENT OF SUBCHAPTER V TRUSTEE

           In connection with the United States Trustee’s Notice of Appointment of me as Subchapter

    V Trustee in this proceeding, I hereby verify that I am a “disinterested person” as defined by 11

    U.S.C. §101(14) in that I:

                   (a)     am not a creditor, equity security holder or insider of the Debtor;

                   (b)     am not, and was not, within two years before the date of filing of the
                           petition, a director, officer, or employee of the Debtor; and

                   (c)     do not have an interest materially adverse to the interest of the estate or of
                           any class of creditors or equity security holders, by reason of any direct or
                           indirect relationship to, connection with, or interest in, the Debtor, or for
                           any other reason.

           Subject to court approval pursuant to 11 U.S.C. § 330, I anticipate seeking compensation

    for my service in this case at an hourly rate of $350.00 and service for my paralegals, Melissa

    White, at her hourly rate of $150.00, and Jennifer Guthrie, at her hourly rate of $125.00, in

    addition to seeking reimbursement for any actual and necessary expenses I incur.

           We have checked the Debtor’s and creditors’ names for conflicts. Our firm’s process for

    checking conflicts is as follows: The Debtor and creditors identified on the Debtor’s mailing

    matrix are circulated among the entire firm for conflict review and identification. Moreover, the

    undersigned personally reviews the names for any potential conflict and the Debtor’s name is run
        Case 21-01080-jw Doc 4-1 Filed 04/19/21 Entered 04/19/21 13:35:41 Desc
Verified Statement of Subchapter V Trustee Regarding Disinterestedness and Prop Page 2 of 2



    through our firm client data base for any matches. Our conflict procedures also ensure on an

    ongoing basis that no member of the firm would undertake representation of the Debtor or creditor

    in the case.

            I hereby accept my appointment as Subchapter V Trustee in this case pursuant to FRBP

    2008.



                                                /s/ J. Kershaw Spong
                                                J. Kershaw Spong (#531)
                                                Post Office Box 11449
                                                Columbia, SC 29211
                                                (803) 929-1400
                                                Email: kspong@robinsongray.com


    Columbia, South Carolina

    April 19, 2021
